Citation Nr: 0408851	
Decision Date: 04/06/04    Archive Date: 04/16/04

DOCKET NO.  02-07 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, L. S., and S. S.


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active duty service from  July 1943 to March 
1946.  The veteran died in May 2000.  The appellant is his 
surviving spouse. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  In October 2002, the appellant testified 
before the undersigned at a personal hearing at the RO.  The 
Board subsequently referred this case for an expert medical 
opinion.  


FINDINGS OF FACT

1.  The veteran died in May 2000; when he died, he was 
service-connected for subtotal gastrectomy which was rated as 
60 percent disabling.  

2.  The Certificate of Death states that the immediate cause 
of the veteran's death was an acute myocardial infarction, 
due to or a consequence of atherosclerotic coronary vascular 
disease, due to or a consequence of carcinoma of the lung, 
due to or a consequence of severe silicosis.  No other 
contributing causes were listed.  

3.  The veteran's service-connected subtotal 
gastrectomy/peptic ulcer disease contributed to cause the 
veteran's death.  


CONCLUSION OF LAW

Entitlement to service connection for the cause of the 
veteran's death is warranted.  U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

There has been a significant change during the pendency of 
this appeal in the law with the enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The amendments became effective November 
9, 2000.  The Act and implementing regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom.  Morton v. Gober, 14 Vet. App. 174 (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded). 

First, VA has a duty to notify the claimant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  Second, VA has a duty to assist 
the claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.  In the instant case, the 
appellant was sent three VCAA letters in August 2001, 
November 2001, and February 2002.  In addition, VA fully 
developed the record.  Nevertheless, any deficiencies with 
regard to VCAA are harmless and nonprejudicial since the 
appellant's claim is being granted.  

In order to establish service connection for the cause of the 
veteran's death, applicable law requires that the evidence 
show that a disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  A contributory 
cause of death is inherently one not related to the principal 
cause.  In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially, in that it combined to cause 
death; that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

Historically, the veteran was service-connected for a peptic 
ulcer in an April 1946 rating decision and a 10 percent 
rating was assigned.  In June 1954, a subtotal gastrectomy 
was performed.  The veteran was assigned a temporary total 
rating for his hospitalization and convalescence.  
Thereafter, as of August 1954, a 60 percent rating was 
assigned for subtotal gastrectomy.  His subtotal 
gastrectomy/peptic ulcer remained symptomatic during the 
remainder of his lifetime.  Specifically, the veteran had 
several gastrointestinal bleeds in February 1987, May 1999, 
and in February 2000.  He also had a diverticular stricture 
in April 1999.  The veteran died in May 2000.  

Prior to his death, the veteran was also treated and 
diagnosed as having other serious medical problems including 
prostate cancer, a heart attack, coronary artery disease, 
congestive heart failure, atherosclerotic coronary vascular 
disease, peripheral vascular disease, bilateral superficial 
femoral artery occlusions, femoral aneurism, pulmonary 
embolus, anthracosilicosis of the lungs, and lung cancer.  

The Certificate of Death states that the immediate cause of 
the veteran's death was an acute myocardial infarction, due 
to or a consequence of atherosclerotic coronary vascular 
disease, due to or a consequence of carcinoma of the lung, 
due to or a consequence of severe silicosis.  No other 
contributing causes were listed.

In written correspondence and at her October 2002 personal 
hearing before the undersigned, the appellant stated that she 
believed that the veteran's service-connected subtotal 
gastrectomy/peptic ulcer ultimately resulted in the veteran's 
death.  She and her daughters testified that the veteran was 
unable to hold down food and had lost a lot of weight prior 
to his death.  In addition, he had been on multiple 
medications during his lifetime.  They indicated that he was 
weakened from having three quarters of his stomach removed 
and that this contributed to cause his death.  

There is conflicting evidence with regard as to whether an 
etiological relationship exists between the veteran's 
service-connected subtotal gastrectomy/peptic ulcer and his 
death.  Specifically, in a September 2000 statement, Benjamin 
B. Platt, M.D., opined that the veteran's peptic ulcer 
disease was a contributing factor in his death.  He pointed 
to the veteran's history of multiple gastrointestinal bleeds 
and transfusions.  Conversely, in October 2000, a VA examiner 
opined that there was no etiological relationship between the 
veteran's gastrointestinal disorder and his death.  Another 
VA examiner, also in October 2000, did not provide an 
opinion, as he stated that it was difficult for him to state 
if the peptic ulcer disease had played a role in the 
veteran's death as there were so many other complicating 
medical illnesses and surgeries which occurred during the 
veteran's lifetime.  

In order to resolve the conflict in the record, the Board 
referred this case to a medical expert for an opinion.  The 
opinion was provided by the Chief of the Gastroenterology 
Section of the VA Maryland Health Care System.  This 
physician reviewed the veteran's record in detail and 
discussed his pertinent medical history.  In sum, he 
concluded that there was no direct evidence that the 
veteran's service-connected peptic ulcer caused his death.  
He stated that because the veteran had so many medical 
problems, it was really impossible to state what all of the 
contributing causes to death were, and, it was possible that 
it was his lung cancer or pulmonary emboli that were the main 
causes of death.  However, the physician stated that he 
thought that the long-term consequences of the 
gastrointestinal surgery with the bleeding and debilitating 
affects of the bleeding episodes were a contributing cause of 
death.  He stated that being absolutely dogmatic about it, he 
would say that the history of peptic ulcer disease played a 
minor role, but was a potential partial contributing cause to 
death and that he could not say that it had no relevance.  He 
concluded that the peptic ulcer disease history and the 
complications of the subtotal gastrectomy surgery were a 
contributing cause of the veteran's morbidity and ultimately 
played a role in his mortality.  

The Board places the most probative weight on the medical 
expert's opinion based upon his medical qualifications and 
his review of the entire record, to include the prior 
conflicting medical opinions.  Thus, this probative and 
competent evidence establishes that the veteran's service-
connected subtotal gastrectomy/peptic ulcer disease 
contributed to cause the veteran's death.  Therefore, 
entitlement to service connection for the cause of the 
veteran's death is warranted.  


ORDER

Service connection for the cause of the veteran's death is 
granted.  



______________________________________________
	Alexandra P. Simpson 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



